               Case:19-03908-jtg      Doc #:199-6 Filed: 01/27/20        Page 1 of 1




                                    CERTIFICATE OF SERVICE

       I certify that on January 27, 2020, I electronically filed the Application of Gordon Food
Service Inc. for Allowance and Payment of Administrative Priority Claim, Proposed Order
Granting Same, Notice of Same, and this Certificate of Service with the Clerk of the Court using
the ECF system which will send notification of such filing to the following:

       A. Todd Almassian ecf@kalawgr.com
       Robert Bassel bbassel@gmail.com, robertbassel@hotmail.com
       Michael Robert Bell BellM1@Michigan.gov, lawrencem5@michigan.gov
       Steven T. Buquicchio stbuquicchio@varnumlaw.com, dkryerson@varnumlaw.com
       Matthew W. Cheney matthew.w.cheney@usdoj.gov
       Greg J. Ekdahl ecf@kalawgr.com, gekdahl@kalawgr.com
       Stuart A. Gold sgold@glmpc.com
       Herman D. Hofman hdhofman@varnumlaw.com, dsbruins@varnumlaw.com
       Kendra L. Huff kendra.huff@nelsonmullins.com
       Michael S. McElwee msmcelwee@varnumlaw.com, mkerffmeyer@varnumlaw.com
       Dean E. Rietberg Dean.E.Rietberg@usdoj.gov
       Mark H. Shapiro shapiro@ssc-law.com, jbrown@ssc-law.com
       Robert F. Wardrop bkfilings@wardroplaw.com, bkrfilings@wardroplaw.com;
        bkwalfilings@wardroplaw.com

and I hereby certify that on January 27, 2020, I served same on the following parties via first
class mail, postage prepaid:

        Brennen J. Gorman                            Devang S. Mehta
        Brower Vander Veen, PLC                      Parikh Mehta & Associates
        800 First St. #357                           22632 Golden Springs Drive, Suite 110
        Muskegon, MI 49443                           Diamond Bar, CA 91765

        Leib M. Lerner
        Alston & Bird LLP
        333 South Hope St 16th Fl
        Los Angeles, CA 90071

Dated: January 27, 2020                      Respectfully submitted,

                                             /s/ Jason M. Torf
                                             Jason M. Torf
                                             John C. Cannizzaro
                                             ICE MILLER LLP
                                             200 W. Madison Street, Suite 3500
                                             Chicago, IL 60606-3417
                                             Telephone: (312) 726-6244
                                             Facsimile: (312) 726-6214
                                             Email:       Jason.Torf@icemiller.com

                                             Counsel for Gordon Food Service Inc.


                                                7
CO\6326743.1
